Citation Nr: 1133709	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-30 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck fracture.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to residuals of a neck fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active military service from January 1973 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a neck injury which he avers resulted from a motor vehicle accident in 1973 in service.  He also seeks service connection for a left shoulder condition, which he avers is related to his neck injury incurred during a motor vehicle accident in 1973 in service.  

Service treatment records (STRs) show that the Veteran was involved in a motor vehicle accident in July 1973.  An x-ray showed possible cortical type of fracture of the cervical spine but the physician noted that the Veteran had no signs or symptoms for cervical fracture.  

In May 2010 the Veteran was accorded a compensation and pension (C&P) orthopedic examination.  During the examination the Veteran reported that he was involved in a motor vehicle accident in 1973 and had cerebral concussion, fracture of the jaw, and cortical type of fracture cervical spine.  He did not recollect a fracture of the shoulder after the motor vehicle accident.  He also reported undergoing cervical fusion surgery in 1996.  An MRI of the left shoulder dated in October 2007 revealed mild subscalpularis tendinosis at the lesser tuberosity, mild AC joint degenerative change, fraying of the superior labrum from anterior-to-posterior, and an indeterminate lesion within the proximal humerus diaphysis.  The diagnosis was degenerative joint disease of the left shoulder.  An MRI of the cervical spine dated in July 2007 revealed postoperative changes of the fusion of C5 through C7 without apparent complication, mild spinal stenosis at C3-4 and C4-C5, bilateral foraminal narrowing at C7-T1 and to a lesser degree at C6-7, signal abnormality of the C3-4 facet joints, and left cerebellar developmental venous anomaly.  The diagnoses were degenerative joint disease of the left shoulder and cervical degenerative joint disease.  The examiner indicated that private records were not reviewed.  The examiner opined that the left shoulder pain was as least as likely as not caused by or a result of the cervical spine disability.  He stated that the Veteran's left shoulder pain could be worsened by the radiating radicular pain from the neck.  The examiner did not indicate whether the shoulder pain and/or disability was related to the Veteran service.

Further, the examiner opined that the Veteran's cervical degenerative joint disease was less likely as not caused by or a result of cortical type cervical spine fracture.  The examiner stated that the current problem seemed to be secondary to degenerative joint disease and it was his opinion that he was not sure if the cortical type fracture in the motor vehicle accident could have caused cervical spine degenerative joint disease.  The examiner also noted that the Veteran's surgery was 23 years after the accident in service.  The examiner did not indicate whether the cervical spine degenerative joint disease was related to the Veteran service.

VA caselaw provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In view of the inadequate findings and rationale as to whether the Veteran's left shoulder and cervical spine disabilities are related to service, the examination report is insufficient and the Veteran should be accorded new C&P examination. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from August 31, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Associate with the claims folder VA medical records dating from August 31, 2009.  If no further treatment records exist, the claims file should be documented accordingly.  

2.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issues on appeal, to include medical records pertaining to his cervical fusion surgery in 1996, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(c).

3.  The RO/AMC shall schedule the Veteran for a VA examination to assess whether the Veteran has a left shoulder and/or cervical spine disorder that is related to service.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his left shoulder and cervical spine since his discharge from active service.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater) that a current left shoulder disability and/or cervical spine disability was/were incurred during active military service.  In that regard, the examiner's attention is specifically directed to the Veteran's statements of left shoulder and cervical spine symptomatology.  A complete rationale must be set forth in the report provided.

4.  Ensure that the medical reports are complete and provide the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


